Citation Nr: 0513904	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  00-18 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease and degenerative disc 
disease, currently rated as 40 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for sciatica, left lower extremity, currently rated as 10 
percent disabling.

3.  Entitlement to assignment of a higher disability rating 
for sciatica, right lower extremity, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 8 years active duty service ending in 
September 1991. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Travel Board hearing was scheduled for May 2003, but 
the veteran failed to report to the hearing.  This matter was 
previously before the Board and was remanded in September 
2003.

By rating decision in January 2005, the RO continued a 40 
percent rating for low back disability and assigned separate 
10 percent ratings for sciatica of the lower extremities.  
These lower extremity ratings derive from the low back 
disability rating on appeal and are therefore within the 
jurisdiction of the Board.  For reasons hereinafter more 
particularly set forth, the Board finds that these separate 
10 percent ratings are not warranted and that a single 60 
percent rating for the service-connected low back disability 
is warranted during the entire period covered by the appeal.  
This determination is a benefit to the veteran to the extent 
that he will now have one single disability rated as 60 
percent disabling instead of separate 40 percent, 10 percent, 
and 10 percent ratings which would only result in a combined 
rating of 50 percent under 38 C.F.R. § 4.25 (2004). 


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as lumbosacral strain with degenerative joint 
disease and degenerative disc disease, is productive of 
persistent symptoms of neuropathy, with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, and little intermittent relief 
with no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 60 
percent, but no higher, for lumbosacral strain with 
degenerative joint disease and degenerative disc disease have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, by way of an April 2000 rating decision, the RO denied 
the veteran's claim.  Thereafter, the RO did furnish VCAA 
notice to the veteran in June 2002 and February 2004.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2002 and February 2004 letters, as well as 
the August 2000 statement of the case and the June 2002, 
December 2002 and January 2005 supplemental statements of the 
case (SSOC), the RO informed the appellant of the applicable 
laws and regulations, including applicable provisions of the 
VCAA, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
June 2002 letter, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letter also 
advised the appellant to submit any relevant evidence in his 
possession.  The Board finds that these documents, when taken 
together, fulfilled VA's duty to notify, including the duty 
to notify the veteran to submit any pertinent evidence in his 
possession, and that any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and VA medical records.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  As such, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  As the veteran has been afforded 
several VA examinations, the Board finds that the record as 
it stands contains adequate medical evidence to adjudicate 
the claim.  Thus, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected back disability warrants a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

A March 2000 VA examination report shows that the veteran 
reported constant low back pain that radiates into the right 
hip region and shoots down the left leg.  Physical 
examination revealed normal contour of the spine and no 
muscle spasm.  The examiner's diagnosis was history of 
chronic lumbosacral strain with limitation of motion as 
described and x-ray findings of degenerative joint disease.  
May 2000 VA progress notes show that the veteran complained 
of chronic low back pain that radiates down both legs.  
Physical examination revealed normal spinal contour with no 
tenderness.  The diagnosis was chronic low back pain and 
degenerative joint disease.

A September 2000 VA examination report states that the 
veteran reported low back pain and muscle spasms.  He also 
noted radiating pain in the left leg.  Physical examination 
revealed mild paralumbar muscle spasm and tenderness.  The 
diagnosis was chronic lumbosacral strain with mild 
degenerative joint disease.  A March 2004 VA orthopedic 
examination report noted that the veteran complained of low 
back pain, daily muscle spasms, bilateral sciatica and some 
numbness of the feet.  Physical examination revealed para-
lumbar tenderness and para-lumbar spasm.  A March 2004 VA 
neurologic examination report noted that the veteran 
complained of back spasms that radiate from one side to the 
next and numbness in his feet.  He also complained of pain 
which developed in the back and radiated to the hips.  On 
physical examination, the veteran reported decreased 
sensation on the lateral surface of the foot and also between 
the great toe and the first toe on both feet.  Straight leg 
raising was positive at 30 degrees bilaterally.  The 
diagnosis was lumbar degenerative disease with multiple 
levels of bulging discs and degenerative changes.  The 
examiner noted that the veteran has radiating pain consistent 
with sciatica which radiates into the hips and thighs.  He 
stated that this pain is consistent with distribution of the 
L4 nerve irritation.  He further stated that the numbness in 
the veteran's feet is most consistent with both L4 and S1 
areas of sensory loss. 

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Code 5293.  The Board notes that 
during the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its January 2005 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 40 percent for severe limitation of motion.  A 40 
percent rating is the highest rating available under this 
Diagnostic Code.
 
Under Code 5293 for intervertebral disc syndrome, a 40 
percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

40 percent - unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

100 percent - unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

The Board turns to the issue of rating the veteran's lumbar 
spine disability under the old and revised criteria for 
intervertebral disc disease.  The Board notes that the 
veteran has consistently complained of radiating pain, muscle 
spasm and numbness in his feet during the course of his 
appeal.  Medical examinations have for the most part 
confirmed muscle spasm with radiation.  The March 2004 VA 
neurological examination report attributes the sciatica and 
numbness to L4 nerve irritation and L4 and S1 areas of 
sensory loss.  Thus, the Board finds that the veteran's 
medical records show persistent symptoms of neuropathy or 
other neurological findings so as to suggest that his 
degenerative disc disease is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Thus, the Board finds that the veteran's low back disability 
warrants a 60 percent evaluation under former Diagnostic Code 
5293.  However, there is no medical evidence of record to 
suggest that the veteran's disability involves ankylosis of 
the entire spine to warrant a 100% rating under the revised 
rating criteria.  A 60 percent evaluation is the highest 
rating available under the old rating criteria.  The Board 
notes here that the new criteria does not allow for a rating 
in excess of 60 percent for disc disease alone, and there is 
otherwise no persuasive evidence of unfavorable ankylosis of 
the entire spine to allow for a rating in excess of 60 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine.  

In making the above determination that a 60 percent rating is 
warranted under the old criteria of Code 5293, the Board has 
considered sciatic neuropathy and other neurological 
findings.  Therefore, to allow separate ratings for sciatica 
of each lower extremity would constitute pyramiding in 
violation of 38 C.F.R. § 4.14.  Accordingly, the Board finds 
that separate ratings for sciatica of each lower extremity 
are not warranted.  The end result is that the veteran should 
be assigned a single rating of 60 percent for his service-
connected disability which the RO has described as 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease.  


ORDER

A single 60 percent evaluation, but no higher, is warranted 
for the veteran's lumbosacral strain with degenerative joint 
disease and degenerative disc disease.  To this extent, the 
appeal is granted.

Separate ratings for sciatica of the left lower extremity and 
for sciatica of the right lower extremity are not warranted.  
To this extent, the appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


